Citation Nr: 0944243	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  06-20 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from March 1943 to 
September 1943.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2004, a statement of the case was issued in June 2006, and a 
substantive appeal was received in June 2006.  The Veteran 
testified at a Board hearing at the RO in September 2009.  

The Board notes that the Veteran submitted additional 
evidence to the Board at the September 2009 hearing.  In his 
hearing testimony, the Veteran waived RO consideration of 
this evidence. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Degenerative disc disease and degenerative joint disease of 
the lumbar spine are causally related to the Veteran's active 
duty service.


CONCLUSION OF LAW

Degenerative disc disease and degenerative joint disease of 
the lumbar spine were incurred in active duty service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for 
low back disability.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  

The Board notes that in July 2004, the National Personnel 
Records Center (NPRC) stated that the Veteran's service 
records had been destroyed in a 1973 fire.  Further, in April 
2009, the NPRC indicated that any clinical records from Camp 
Swift Army Hospital were also fire related and would have 
been associated with the Veteran's service treatment records.  
In sum, the Veteran's service treatment records and any 
associated clinical records are unavailable.  In a case in 
which a claimant's service records are unavailable through no 
fault of his own, there is a heightened obligation for VA to 
assist the Veteran in the development of his claim and to 
provide reasons or bases for any adverse decision rendered 
without these records.  See O'Hare v. Derwinski, 1 Vet.App. 
365 (1991); see also Moore v. Derwinski, 1 Vet.App. 401 
(1991) (holding that the heightened duty to assist a veteran 
in developing facts pertaining to his claim in a case in 
which service medical records are presumed destroyed includes 
the obligation to search for alternative medical records).

In light of the lack of service treatment records, the RO 
obtained a report for the Veteran from the Office of the 
Surgeon General of the Department of the Army.  The report 
noted that the Veteran had a diagnosis of "defective 
physical development."  It also indicated that the 
disability was not in the line of duty, and existed prior to 
service.  The Veteran was apparently discharged for this 
disability. The record also showed that the Veteran was 
hospitalized for 24 days while in service.  Further, the 
Veteran's DD 214 indicated that the Veteran was separated due 
to a disability.  

VA treatment records showed that the Veteran reported low 
back pain dating back to an injury during his military 
service.  An assessment of degenerative disk disease and 
degenerative joint disease was given.  

The Veteran was afforded a VA examination in August 2004.  
However, the claims file was not available for review.  The 
Veteran reported that he could not remember how he injured 
his back in service, but he did remember being in the 
hospital.  The Veteran complained of chronic low back pain 
over the years.  A contemporaneous x-ray showed an impression 
of lumbar degenerative disk disease, which was mild to 
minimal, and degenerative facet disease, which was moderate 
distally.  The diagnosis was degenerative joint disease of 
the lumbar spine.  

In a subsequent August 2007 opinion, after reviewing the 
Veteran's entire claims file, the same VA examiner noted that 
in the military, the Veteran had some sort of preexisting 
back condition or congenital abnormality.  However, current 
x-rays showed no evidence of any prior trauma or any 
congenital abnormalities.  He was hospitalized in fact for 
back pain while in the military.  The examiner indicated that 
it was not clear to him why it was not considered in the line 
of duty.  He continued that certainly because the Veteran was 
hospitalized for back pain in the military, it would suggest 
that there was a significant injury.  Traumatic injuries can 
often times in a back condition go on to degenerative joint 
disease.  Therefore, it was at least as likely as not that 
the Veteran's back condition was related to and the result of 
military service. 

In statements of record as well as in his Board hearing 
testimony,  the Veteran credibly testified that he had no 
physical ailments prior to his entry in service and that he 
was hospitalized during basic training for treatment of 
severe back pain.  He stated that the attending doctor 
informed him that his condition was severe and would result 
in his being discharged from the Army.  He was also told that 
given his race, he would not be able to receive a medical 
discharge.  He indicated that he sought treatment at a clinic 
in 1944 for his back and was issued a back brace.  However, 
all of his documents and records concerning his back were 
destroyed in a major flood in Van port City, Oregon in 1948.  

In support of his claim, the Veteran submitted a lay 
statement from W.W., which  provided that the Veteran was an 
employee at Kaiser Shipyard beginning in October 1944.  W.W. 
was his supervisor.  The statement indicated that the Veteran 
was unable to do the required heavy lifting due to his back 
problems.  At the time, the Veteran claimed that his back was 
injured while in the military and he was discharged due to 
his back injury.  W.W. also stated that the Veteran sometimes 
wore a back brace after he left work.  

Lay statements from the Veteran's wife were also associated 
with the claims file.   She claimed that she met the Veteran 
in 1945 or 1947.  At that time, the Veteran complained about 
back pain and told her he hurt his back while in the 
military.  During 1946 and 1947, he was going back and forth 
to the doctor's office.  She stated that the Veteran also 
wore a back brace until May 30, 1948, which was when the 
flood destroyed all of their belongings.  

Initially, the Board observes that in light of the absence of 
the Veteran's service treatment records, including, 
significantly, an entrance examination and; in turn, any 
findings of a low back disability upon the Veteran's entrance 
into service, the Veteran is presumed sound upon entering 
service with respect to this disability. 

Therefore, after reviewing the totality of the evidence, and 
resolving the benefit of the doubt in favor of the Veteran, 
the Board finds that service connection for degenerative disc 
disease and degenerative joint disease of the lumbar spine is 
warranted.  The report from the Surgeon General clearly 
showed that the Veteran was hospitalized for 24 days for a 
disability for which he was subsequently discharged from 
service.  Current medical records showed that the Veteran 
suffers from degenerative disc disease and degenerative joint 
disease of the lumbar spine.  
 
The Veteran has credibly testified that he injured his back 
during service, was hospitalized for said injury, and 
subsequently discharged.  He has also asserted that he has 
had back pain since service and sought treatment for his 
condition following his discharge.  Lay assertions may serve 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Citing Buchanan and 
Jandreau, the Federal Circuit recently reiterated that it had 
previously and explicitly rejected the view that competent 
medical evidence is required when the determinative issue in 
a claim for benefits involves either medical etiology or a 
medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  Here, the Veteran is competent to say that he 
experienced symptoms while in service.  He is also competent 
to report a continuity of symptoms since service.

Moreover, the Veteran's wife and W.W. have both stated that 
the Veteran had back pain shortly after his discharge from 
service and wore a back brace.  Further, importantly, the VA 
medical opinion found that the Veteran did not suffer from a 
congenital abnormality and, and given the evidence of 
hospitalization during service, it was as likely as not that 
the Veteran's low back disability was related to military 
service.

In conclusion, for the reasons set forth above and when 
resolving the benefit of the doubt in favor of the Veteran, 
service connection for degenerative disc disease and 
degenerative joint disease of the lumbar spine is warranted.  
See 38 U.S.C.A. § 5107(b).

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126, VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant. 38 U.S.C.A.  § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the issue of entitlement to service connection, the 
satisfaction of VCAA requirements is rendered moot. 

The Board notes, however, that in March 2006, while this 
appeal was pending, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App.473 
(2006), in which the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, and that a proper VCAA notice should inform the 
claimant that, if service connection is awarded, VA will 
assign a disability rating and effective date for the award.  
Id. 

Here, the Veteran has not been provided with notice of the 
type of evidence necessary to establish a disability rating 
or an effective date for his award of service connection.  It 
is anticipated that the RO will ensure compliance with all 
with respect to the disability evaluation and the effective-
date elements when effectuating the Board's decision.




ORDER

Service connection for degenerative disc disease and 
degenerative joint disease of the lumbar spine is warranted.  
The appeal is granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


